Exhibit 10.4

 

Compensation of Directors

 

Effective January 1, 2010, the board of directors of Gyrodyne Company of
America, Inc. approved a change in the structure of directors compensation to a
flat annual fee payable monthly. From January 1, 2010 until January 1, 2013, the
annual director fee was set at $30,000, which includes attendance at board
meetings and committee meetings, and the additional Chairman’s fee was set at
$24,000 per year. Effective January 1, 2013, the board authorized an increase in
annual director fees to $42,000 per year (which includes attendance at board
meetings and committee meetings), and an increase in the Chairman’s fee to
$36,000 per year for a total of $78,000 per year. Directors are entitled to be
reimbursed for travel and other expenses related to company business.